Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 30, 2021

                                     No. 04-20-00494-CV

AMERICAN MEDICAL HOME HEALTH SERVICES, LLC, Hub City Home Health, Inc.
d/b/a American Medical Home Health Services, American Medical Home Health Services San
 Antonio, LLC, American Medical Hospice Care, LLC, American Medical Palliative Support,
           LLC, Magdalena (Maggie) Clemente, Rene Estrada, and Gina Trevino,
                                      Appellants

                                              v.

LEGACY HOME HEALTH AGENCY, INC. and Legacy Home Care Services, Inc. d/b/a All
                     Seasons Home Care, Inc.,
                            Appellees

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-09053
                       Honorable David A. Canales, Judge Presiding

                                       ORDER

        We grant Sachiko Nagao-Mojica's request for an extension of time to file the record. We
order the record due Monday April 5, 2021.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of March, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court